USCA11 Case: 20-10992        Date Filed: 09/20/2021   Page: 1 of 8



                                                            [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 20-10992
                              Non-Argument Calendar
                            ________________________

                       D.C. Docket No. 2:19-cv-01427-LCB



F.R.,
as parent and next friend of B.C., a minor,

                                                    Plaintiff - Appellant,

versus

WALTER B. GONSOULIN, JR.,
in his official capacity and as representative of
Jefferson County Board of Education,

                                                    Defendant - Appellee.

                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                           ________________________

                                (September 20, 2021)

Before WILSON, JORDAN, and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10992        Date Filed: 09/20/2021   Page: 2 of 8



      Plaintiff-appellant F.R., as parent and next friend of B.C., appeals the district

court’s dismissal of her complaint against defendants-appellees Dr. Walter

Gonsoulin, in his official capacity as representative of the Jefferson County Board

of Education, and the Jefferson County Board of Education (collectively, the

Board). F.R. filed suit against the Board, alleging that B.C. was denied enrollment

at McAdory High School in violation of the McKinney-Vento Homeless

Assistance Act, 42 U.S.C. §§ 11431–11435. For the following reasons, we affirm

the district court’s dismissal of the complaint.

                                          I.

      Because we write for the parties, we assume familiarity with the facts and

only set out those necessary to decide this appeal. In 2018, F.R., B.C., and F.R.’s

three other children lived in Bessemer, Alabama. However, in September of 2018,

F.R. experienced financial hardships that ultimately led to the family moving out

of their home in Bessemer and becoming homeless. Subsequently, B.C. attempted

to enroll at McAdory High School (McAdory) for the 2019–2020 school year, but

he was denied enrollment.

      F.R. filed a complaint as B.C.’s “parent and next friend”—on behalf of B.C.,

who was a minor at the time—on August 29, 2019. The complaint alleged that the

Board denied B.C. enrollment in public school in violation of the McKinney-Vento

Homeless Assistance Act (McKinney-Vento Act). The complaint requested a


                                           2
           USCA11 Case: 20-10992           Date Filed: 09/20/2021       Page: 3 of 8



declaratory judgment that the Board violated B.C.’s rights, a preliminary and

permanent injunction admitting B.C. to McAdory, that the Board develop better

policies to ensure compliance with the McKinney-Vento Act, and attorneys’ fees.

       On August 29, 2019, the same day F.R. filed the complaint, the district court

conducted a telephone conference with the parties, and the Board ultimately agreed

to admit B.C. to McAdory. On October 17, 2019, the Board filed a motion to

dismiss the complaint. The district court granted the Board’s motion to dismiss

and denied F.R.’s motion for declaratory relief. The court dismissed the case as

moot, finding that the Supreme Court decision in DeFunis v. Odegaard, 416 U.S.

312 (1974) (per curiam), controlled this case. 1 F.R. filed a motion to set aside the

court’s decision, arguing that two of the mootness exceptions—capable of

repetition, yet evading review, and voluntary cessation—applied. The court denied

F.R.’s motion. This appeal followed. While this case was pending on appeal, B.C.

graduated from McAdory and is no longer a minor.

                                               II.




1
  In DeFunis, Marco DeFunis sued the University of Washington Law School claiming that it
violated his right to equal protection when it denied him admission. 416 U.S. at 312. The state
trial court found for DeFunis and issued an injunction requiring the school to admit him as a law
student. Id. at 315. The Washington Supreme Court reversed the trial court and DeFunis
petitioned for writ of certiorari. Id. By the time the United States Supreme Court heard the case,
DeFunis was already enrolled in his last semester of law school. Accordingly, the Court found
that the case was moot, reasoning that any decision it might reach on the merits of the case
would not affect DeFunis, who would complete law school at the end of the term. Id. at 319–20.
                                                3
          USCA11 Case: 20-10992       Date Filed: 09/20/2021    Page: 4 of 8



      We review questions of justiciability, including mootness, de novo. Coral

Spring St. Sys., Inc. v. City of Sunrise, 371 F.3d 1320, 1328 (11th Cir. 2004).

                                         III.

      As an initial matter, B.C. is the true party to this suit and because B.C. is

now a legal adult, F.R. no longer has standing to bring this appeal as “next friend.”

Under Alabama law, when a person turns 19 years old they are no longer

considered a minor. Ala. Code § 26-1-1. B.C., as the named plaintiff who reached

the age of majority, can now control his case, and F.R. no longer holds a

representative role. Consequently, we evaluate mootness as it relates to B.C., the

named party, not F.R.

      The Constitution limits federal court’s jurisdiction to “Cases” and

“Controversies.” U.S. Const. art. III, § 2. The mootness doctrine “is derived from

this limitation because an action that is moot cannot be characterized as an active

case or controversy.” Adler v. Duval Cnty. Sch. Bd., 112 F.3d 1475, 1477 (11th

Cir. 1997). Cases become moot when there is no longer a live controversy or if

“the parties lack a legally cognizable interest in the outcome.” Id. In light of

B.C.’s graduation from high school, he no longer has a continuing interest in the

declaratory and injunctive relief that he seeks, and the case is thus moot unless an

exception to the mootness doctrine applies. See, e.g., Troiano v. Supervisor of

Elections in Palm Beach Cnty., 382 F.3d 1276, 1282–83 (11th Cir. 2004). The two


                                          4
           USCA11 Case: 20-10992            Date Filed: 09/20/2021       Page: 5 of 8



exceptions at issue here are referred to as “voluntary cessation” and “capable of

repetition, yet evading review.” F.R. argues that both exceptions apply in this

case. We disagree and affirm the district court.2

       A. Voluntary Cessation

       Under the “voluntary cessation” doctrine, a defendant cannot unilaterally

render a case moot by the simple expedient of voluntarily ceasing its allegedly

illegal conduct after suit has been filed. See id. at 1282–83. Instead, “the

voluntary cessation of challenged conduct will only moot a claim when there is no

‘reasonable expectation’ that the accused litigant will resume the conduct after the

lawsuit is dismissed.” Nat’l Ass’n of Bds. of Pharmacy v. Bd. of Regents of the

Univ. Sys. of Georgia, 633 F.3d 1297, 1309 (11th Cir. 2011).

       F.R. argues that the voluntary cessation doctrine applies here, characterizing

the Board’s decision to allow B.C. to enroll in the high school of his choice as an

attempt to avoid liability by temporarily conforming its conduct to the law. She

argues that the district court erred in relying on DeFunis to reject her voluntary-

cessation argument because the defendant in that case ceased its illegal conduct in

response to a court ordered stay; it did not do so voluntarily. Here, however, this



2
  While this case was pending on appeal B.C. graduated from McAdory. Subsequently, the
Board filed a motion to dismiss, claiming that B.C.’s graduation was an intervening event that
mooted the case. We carried this motion with the case because B.C.’s graduation did not change
the district court’s analysis or materially change our review of the order on appeal. Because we
affirm the district court’s dismissal of the case, we deny the Board’s motion to dismiss on appeal.
                                                5
          USCA11 Case: 20-10992          Date Filed: 09/20/2021   Page: 6 of 8



distinction makes no difference. That is because, as in DeFunis, “mootness in the

present case depends not at all upon a ‘voluntary cessation’ of the admissions

practices that were the subject of this litigation.” DeFunis, 416 U.S. at 318. As

was the case in DeFunis, it is the fact that the plaintiff has already been afforded

the relief that he sought—the opportunity to attend the school of his choice through

graduation—that has removed from the dispute any actual controversy between the

parties. See id.

      The question of whether the Board’s decision to admit B.C. to McAdory

represented a permanent change in its policies or merely a temporary one no longer

matters; since B.C. has already attended and graduated from that very school, our

resolution “of the legal issues tendered by the parties is no longer necessary to

compel that result, and could not serve to prevent it.” Id. at 317. “No matter how

vehemently the parties continue to dispute the lawfulness of the conduct that

precipitated the lawsuit, the case is moot if the dispute is no longer embedded in

any actual controversy about the plaintiffs’ particular legal rights.” Already, LLC

v. Nike, Inc., 568 U.S. 85, 91 (2013).

      For these reasons, we find that the voluntary cessation doctrine does not

apply here.




                                             6
          USCA11 Case: 20-10992        Date Filed: 09/20/2021     Page: 7 of 8



      B. Capable of Repetition, Yet Evading Review

        To demonstrate that a case is capable of repetition, yet evading review, the

plaintiff must show “(1) the challenged action is in its duration too short to be fully

litigated prior to its cessation or expiration, and (2) there is a reasonable

expectation that the same complaining party will be subjected to the same action

again.” Adler, 112 F.3d at 1477–78 (alterations adopted).

      F.R. argues that this case meets the first requirement because “the time a

minor has to attend school is limited and a particular student could graduate before

the challenged government agency’s conduct . . . could be determined to have

violated his/her federally guaranteed rights.” And, according to F.R., the second

requirement is also met because F.R. has standing under the McKinney-Vento Act

and this situation could recur with her three other children, who are still minors.

She also claims DeFunis is distinguishable from this case because that case was

about law school admission and there is no guaranteed right to attend law school

but there is a right to free public education for children, and because F.R. herself

has standing to bring this claim.

      This case does not fall within the capable of repetition, yet evading review

exception. F.R’s argument that DeFunis is different because there is a guaranteed

right to attend high school, but not law school, fails to recognize that DeFunis was

suing under his constitutional right to equal protection. Therefore, this distinction


                                            7
          USCA11 Case: 20-10992        Date Filed: 09/20/2021     Page: 8 of 8



does not affect the applicability of DeFunis to this case. And her argument that

she has standing to bring this suit herself fails to recognize that B.C. is the real

party to this suit. To this end, her arguments regarding how she and her other

minor children will be affected are not relevant. Under this exception the plaintiff

must show “the same complaining party”—in this case, B.C.—will be subjected to

the allegedly unlawful action again. Adler, 112 F.3d at 1478. F.R. cannot

demonstrate B.C. will be subject to this action again as he has already graduated

from McAdory. Therefore, just like in DeFunis, the capable of repetition, yet

evading review doctrine does not apply here.

                                          IV.

      Because we find that this case is moot and no exception to the mootness

doctrine applies, we affirm the district court’s order dismissing this suit.

      AFFIRMED.




                                            8